PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,322
Filing Date: 28 Jan 2019
Appellant(s): Al-Qahtani, Nasser, A.



__________________
Sushil Iyer, Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 3/15/04 Bullin et al. article listed in and attached to applicant’s 6/18/19 IDS (“Bullin”).  Regarding claims 1 and 8, Bullin discloses a method comprising flowing (residual-) acid gas-comprising flash gas from a flash unit through a column fluidly attached downstream thereof, the flash gas being carried with a rich amine solution resulting from treating a sour gas with lean amine solution (specifically vis-à-vis claim 8); a lean amine stream is flowed through the column to treat the acid gas within the column.  See Bullin at, e.g., pp. 12-13; Figs. 11 and 13.  Since Bullin anticipates claims 1 and 8’s positive steps as detailed above, and the claim’s “controlling a quantity… comprising the acid gas” limitation is a mere mental/algorithmic step (i.e. is not a further positive/actual step, and does not itself transform or alter the flash gas or lean amine stream) that has thus not been accorded patentable weight, Bullin anticipates said claims.  Regarding claim 1’s “controlling” limitation and claim 8’s corresponding “varying” limitation, Bullin states that if the H2S content of the flash gas is above a given acceptable limit, an amine-2S in the flash gas.  See Bullin at, e.g., pp. 12-13; Figs. 11 and 13.  Bullin is thus understood to implicitly disclose detecting the flash gas’ flow rate and its acid gas’ (i.e. H2S’) concentration in the flash gas, and controlling/adjusting the amount of lean amine stream flowed through the column to treat the acid gas therein, thus achieving/maintaining a desired flash gas H2S content/concentration.  MPEP 2112 (reliance upon implicit disclosure in prior art rejections is proper).
Regarding claims 2-3, 5, and 9-12, as these claims recite only mere mental/algorithmic steps, Bullin’s disclosures vis-à-vis claims 1 and 8, detailed above, are regarded as sufficient to anticipate claims 2-3, 5, and 9-12 as well.
Regarding claim 4, Bullin employs lean amine flow rates such as ~960GPM (gal/min), which equates to ~0.185MMSCFD (1gal = ~0.1337 ft3; 960gal = ~128.352 ft3; 1 day = 1,440 min; ~960gal/min = ~184,826.88 ft3/day = ~0.185MMSCFD).  See Bullin at, e.g., p. 7 (“Amine Solution Circulation Rate”); Figs. 4-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 6-7 and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bullin in view of Suchak et al., US 2012/0076716 (published 3/29/12) (“Suchak”).  Regarding claims 6-7 and 13-14, Bullin’s teachings are as above.  Bullin also states its desire not to allow the volatile aromatic organic species benzene, toluene, ethylbenzene, and xylenes (“BTEX”) to merely be vented to the atmosphere upon flashing and treatment of its acid gases, as well as a desire to decrease the problem of BTEX absorption into amine solutions (as the regeneration of such solutions, when also loaded with acid gases, causes BTEX to be emitted therefrom and potentially into the atmosphere).  See Bullin at, e.g., pp. 2 (esp. last par.), 12, and 15.  Although Bullin does not remove its BTEX by flowing its treated flash gas exiting its amine treatment column through a filtering unit comprising activated charcoal (which is considered to be a mechanical filter for the reasons detailed below), these limitations are taught by Suchak.
Suchak teaches that beds of activated C (i.e. activated charcoal) effectively adsorb species such as aromatic hydrocarbons “and other volatile hydrocarbons” (thus implying that the aromatics so adsorbed are volatile hydrocarbons, as opposed to solid aromatics such as polymeric aromatic hydrocarbons, aka “PAHs”).  See Suchak at, e.g., par. 16.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bullin’s overall methodology by flowing its treated flash gas exiting its amine treatment column through a filtering unit comprising activated charcoal (which is considered to be a mechanical filter since it adsorbs the volatile aromatic accord, MPEP 2131.02 III) as taught by Suchak, to achieve Suchak’s taught motivation of effective removal thereof and Bullin’s goal of decreasing the problems of i) BTEX venting to the atmosphere (such as from Bullin’s Fig. 13 BTEX stripping column detailed on pp. 13 and 15 of Bullin) and/or ii) BTEX liberation from acid-loaded amine solutions also loaded with said BTEX (i.e. reducing the amount of BTEX liberated during amine regeneration since less BTEX would remain in the acid-loaded amine solutions upon their entering into the regenerator).  MPEP 2143 C, D, & G.

(2) Response to Argument1
(4)b.	Appellant argues vis-à-vis claim 1 that “the Office does not cite any portion of Bullin as disclosing [claim 1’s] “controlling a quantity of… and a concentration of the acid gas in the flash gas comprising the acid gas” [limitation.]  Thus, the Office has not shown that Bullin, within its four corners, discloses all of the features of claim 1.”  See the Appeal Brief (“AB”) at p. 3.
	Examiner states that the foregoing arguments must fail for because the quoted limitation was considered to be implicitly, not explicitly, disclosed by Bullin in view of Bullin’s explicit disclosure that if the H2S content of its flash gas is above a given acceptable limit, an amine-employing absorption unit may be added onto its flash tank to treat the H2S in the flash gas, which creates the reasonable understanding that Bullin implicitly discloses detecting the flash gas’ flow rate and the acid gas’ (i.e. H2S’) concentration in the flash gas.  See Bullin at, e.g., pp. See also the 1/1/21 Final Rejection (“FR”) at p. 6.  MPEP 2112, which states that the reliance upon implicit disclosure in prior art rejections under 35 U.S.C. 102 or 103 is proper, was cited in support of this finding of implicit disclosure.  See id.  See also Standard Havens Products, Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991) (stating that “Anticipation can occur when a claimed limitation is “inherent” or otherwise implicit in the relevant reference”) (emphasis supplied).

(4)b.i.	Appellant argues vis-à-vis claim 1 that a) Bullin does not describe or suggest “controlling a… in the flash gas comprising the acid gas” to support the Office’s conclusion that Bullin implicitly discloses the quoted claimed limitation, and that “nothing in Bullin describes or suggests measuring “the amount of H2S-contaminated flash gas exiting atop the flash unit,” or using this “amount” in any adjustment of the amount of lean amine fed to the flashing unit, as the Office asserts.”  AB at pp. 4-5.  Appellant further argues that b) Bullin does not inherently meet the “controlling” limitation in question because “nothing in Bullin indicates that Bullin’s small amine absorber necessarily controls a flow of any fluid flowed through them based on two factors[, those being] (i) a rate at which the gas comprising the H2S flows through them and (ii) a concentration of the H2S.”  AB at p. 6 (appellant’s emphases partially omitted for clarity)
Examiner states that the foregoing arguments must fail for the following reasons: regarding a), as detailed in the rejection, Bullin explicitly discloses that if the H2S content (i.e. concentration) of the flash gas is above the site limits, a small amine absorber may be added onto the flash tank, i.e. to sorb/remove H2S from the flash gas.  Bullin’s mention of “site limits” for H2S content/concentration implies that the flash gas’ H2S content/concentration is measured in order to compare to and thus comply with the given “site limits” therefor; it would be 2S “site limits” and taking action to address H2S contents in its flash gas above such limits (i.e. by so employing its aforementioned small amine absorber) without measuring the flash gas’ H2S content/concentration.  Given the implicit measurement of the H2S content/concentration of the flash gas exiting atop Bullin’s flash unit, and Bullin’s explicit disclosure of employing a small amine absorber as/if needed to achieve/maintain acceptable “site limits” for the H2S content/concentration of said flash gas (i.e. by absorbing H2S with amine in the small amine absorber employed atop the flash unit), it logically follows that Bullin implicitly controls and/or adjusts the amount of amine fed to the absorber atop the flash unit according/in response to said implicit H2S content/concentration measurement to achieve/maintain Bullin’s acceptable “site limits”.  This conclusion is also supported by the fact that the amine so fed is a portion of Bullin’s Fig. 11 “LEAN AMINE” travelling en route from its “REGENERATOR” back to the top of its “CONTACTOR” (see Bullin at Fig. 11; capitalizations in original); it would not be reasonable to argue that Bullin does not control/adjust the amount of amine fed to the absorber atop its flash unit (“HOT FLASH WITH AMINE TREATING” in Bullin’s Fig. 11), since the amine so fed is merely a diverted portion of the lean amine stream.  If Bullin did not implicitly control/adjust the amount of amine as claimed, the amine feed line to the absorber atop Bullin’s flash unit would not have been split off from the main lean amine line, but rather would have been a direct feed line from Bullin’s regenerator, or would have been directly fed externally (i.e. with fresh/make-up amine).  As detailed in the 4/5/21 Advisory Action, since the amount of H2S in Bullin’s flash gas exceeding its “site limits” is a function of both its concentration in the flash gas as well as the amount of H2S-contaminated flash gas exiting atop Bullin’s flash unit, these implicitly-measured H2S concentration and H2S-contaminated flash gas amount values are regarded as implicitly being 2S-treating amine fed to the absorber atop Bullin’s flash unit.  MPEP 2112; Standard Havens, 953 F.2d at 1369 (Fed. Cir. 1991).
Regarding b), it is important to note that anticipation via inherency was not applied; rather, anticipation via implicit disclosure was applied in the rejection.  Again, implicit disclosure may properly be relied upon to support an anticipation rejection; Bullin’s implicit disclosure of the quoted claim limitation in question is as detailed above.  MPEP 2112; Standard Havens, 953 F.2d at 1369 (Fed. Cir. 1991).  Appellant’s arguments vis-à-vis the asserted non-establishment of inherency (AB at pp. 6-7 discusses requirements for establishing inherency per MPEP 2112.02) are thus moot as unrelated to the implicit disclosure rationale, discussed above, that was actually applied in the anticipation rejection.

(4)b.ii.	Appellant further argues that “the Office concedes that it has taken Official Notice… [and] does not assert that [Appellant’s] traversal of the Official Notice is inadequate.”  AB at p. 8.  Appellant further argues that, given said traversal, the Office has not met “the obligation to support the Official Notice with documentary evidence” per MPEP 2144.03 C.  Id.
	Examiner states that the foregoing arguments must fail because the FR’s citation to In re Ahlert, 424 F.2d 1088 (CCPA 1970) was merely by way of analogy to support the finding that Bullin implicitly discloses the claimed “controlling…” limitation.  See FR at pp. 3-4 (and fn. 2 therein).  Since the FR’s rejections themselves do not cite In re Ahlert, appellant’s arguments vis-à-vis traversing any taking of Official Notice are moot; no Official Notice-taking is present in the FR’s claim rejections.  The propriety of the finding that Bullin implicitly discloses said limitation is as detailed in the rejections and rebuttals above.

(4)c.	Appellant argues vis-à-vis claim 2 -in pertinent part- that “there is no support for the Office’s assertion that a claim feature that has been accorded patentable weight need not be considered in the prior art analysis” (AB at pp. 10-11), and that, in view thereof, reversal of the rejection of claim 2 is warranted “because the Office has not cited any prior art to reject claim 2.”  AB at p. 8.
	Examiner states that the foregoing arguments must fail because Bullin was indeed cited in the rejection of claim 2 (the limitations thereof thus having properly been considered in the prior art analysis, contrary to appellant’s argument), namely that Bullin’s disclosures (i.e. both explicit and implicit) vis-à-vis claims 1 and 8 are regarded as sufficient to anticipate claims 2-3, 5, and 9-12 as well.  FR at p. 6.  Appellant’s argument that sufficient prior art was not cited to support the rejection of claim 2 is undercut by appellant’s own agreement (AB at pp. 9 and 11) with -by way of the citation thereof- the Office’s rationale as to why the claimed “controlling…” limitation was accorded patentable weight, namely that/since it “implies that a valve or the lean amine input is controlled/adjusted (i.e. opened or closed to a certain degree as needed) according to the claimed parameter[.]”  FR at p. 3.  Since appellant on the one hand agrees with or at least acquiesces to the FR’s explanation as to why the implicit limitations/steps engendered by the claimed “controlling…” limitation secured the accordance of patentable weight to said “controlling…” limitation, appellant cannot on the other hand persuasively argue that if the Office has correctly determined that Bullin implicitly discloses claim 1’s “controlling…” limitation (this being inferred from the fact that claim 2’s rejection is being argued separately and specifically, rather than merely relying upon asserted deficiencies in claim 1’s rejection or simply raising no arguments vis-à-vis claim 2), that Bullin nevertheless does not also implicitly disclose claim 2’s limitations as well.

(4)d.	Appellant argues vis-à-vis claim 8 that the rejection should be overturned for reasons similar to those made vis-à-vis the rejection to claim 1, supra.  AB at p. 11.
	Examiner states that the foregoing argument(s) must fail for the same reasons as those detailed in the above rebuttals of appellant’s arguments vis-à-vis claim 1.

(4)e.	Appellant argues vis-à-vis claims 3, 5, and 9-12 that the rejections thereof should be overturned, although “not argued separately,” for the same reasons as those made against the rejections of claims 1-2 and 8.  AB at p. 11.
	Examiner states that the foregoing argument(s) must fail for the same reasons as those detailed in the above rebuttals of appellant’s arguments vis-à-vis claims 1-2 and 8.  The rejections of claims 3, 5, and 9-12 should additionally and/or alternatively be affirmed given appellant’s admitted failure to separately argue against the rejections of claims 3, 5, and 9-12 with particularity.  Ex parte Frye, 94 USPQ2d 1072, 1075-6 (BPAI 2010); 37 CFR 41.37(c)(iv).

In the event or to the extent that any portion of any of appellant’s arguments may have gone unaddressed, the Office/Examiner asserts a general denial to prevent any assertion of acquiescence thereto.  Additionally, it is noted that, absent a showing of good cause, any arguments first raised in a reply brief that could have been raised in the AB are waived and not mandatory for the Board to address.  See, e.g., Ex parte Borden, 93 USPQ2d 1473, 1473-74 (BPAI 2010) (informative).  See also Becton Dickinson & Co. v. C.R. Bard, Inc., 922 F.2d 792, 800 (Fed. Cir. 1990) (noting in general the “sound practice that an issue not raised by an appellant in its opening brief… is waived”).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL BERNS/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737                                                                                                                                                                                                        
/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For clarity, the responses to appellant’s arguments will track/mirror the format in which appellant’s arguments were presented, i.e. appellant’s arguments (4)b., (4)b.i., (4)b.ii., etc. shall respectively be summarized and rebutted in sections labeled (4)b., (4)b.i., (4)b.ii., etc. herein.